Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 8, filed 12/29/2021, with respect to the abstract have been fully considered and are moot in light of the recent amendments to the abstract.  The objection of 9/29/2021 has been withdrawn because the abstract was amended. 
Applicant’s arguments, see page 8, filed 12/29/2021, with respect to the title have been fully considered and are moot in light of the recent amendments.  The objection of 9/29/2021 has been withdrawn because the title was amended. 
Applicant’s arguments, see page 8, filed 12/29/2021, with respect to 35 U.S.C 112(f) for claim 1 have been fully considered and are moot in light of the recent amendments to the claims.  The interpretation of 9/29/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 9, filed 12/29/2021, with respect to 35 U.S.C 112(a) for claim 1 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/29/2021 has been withdrawn because the claims were amended. 
page 9, filed 12/29/2021, with respect to 35 U.S.C 112(b) for claims 1-4 for “predetermined distance” have been fully considered and are persuasive.  The rejection of 9/29/2021has been withdrawn. 
Applicant’s arguments, see page 9, filed 12/29/2021, with respect to 35 U.S.C 112(b) for claims 1-5 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 9/29/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see pages 9 and 10, filed 12/29/2021, with respect to 35 U.S.C 102(a)(1) for claims 1, 2, and 3 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/29/2021 has been withdrawn because the claims were amended. However, a new ground of rejection is established in view of Sorensen.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070299558 A1 Nelson (hereinafter "Nelson") in view of US5335308A Sorensen (hereinafter “Sorensen”).
Regarding claim 1, Nelson teaches, except where struck through, An infrared heating device (abstract teaches In one embodiment, a system is provided with a rotatable arm having a movable joint, an infrared lamp coupled to the rotatable arm, and an electrical cable extending through the rotatable arm and the movable joint; finish curing system 50), comprising: an infrared irradiator (par. 28 teaches the curing/heating device 52 includes one or more radiative curing devices, such as infrared lamps; par. 42 teaches In the illustrated embodiment, the heating/drying devices 144 and 146 include a pair of infrared lamps; par. 65 teaches 52 includes a pair of heating/drying devices 324 and 326 (e.g., infrared lamps); ) that irradiates infrared rays to an object to be heated (target object 14) to heat the object to be heated (par. 28 teaches the curing/heating device 52 includes one or more radiative curing devices, such as infrared lamps, which radiate energy (e.g., electromagnetic energy) to cure coatings or applications of paint, filler materials, decals, stain, or other surface materials on the target object 14, the teachings of curing is analogous to heating; par. 38 teaches For example, the curing block 112 may include executing a curing cycle to emit a desired level of heat or radiation (e.g., infrared radiation) toward the desired material over a desired time period. The heat/radiation profile may be constant, stepped, or curved based on the desired curing time and material characteristics to be achieved by the curing cycle); a holding member (fig. 6 head structure 148) that holds the infrared irradiator (par. 42 teaches The heating/drying devices 144 and 146 are ; a noncontact thermometer (par. 32 teaches the temperature sensor 53 may include a radiation pyrometer) that is attached to the holding member (fig. 6 shows temperature sensor 53 attached to E-shaped support 152 which is part of head structure 148) and measures temperature of a surface of the object to be heated (the feedback may include temperature feedback from the temperature sensor 53, which may be indicative of actual surface temperature of the target object 14); a first pair of laser beam irradiators (par. 33 teaches The laser sighting system 55 may include one or more lasers 57 and it is therefore obvious that one of ordinary skill in the art would be motivated to include a plurality of pairs of laser beam irradiators) attached to the holding member (fig. 6 shows The laser sighting system 55 attached to E-shaped support 152 which is part of head structure 148)  wherein one of the laser beam irradiators forming the first pair of laser beam irradiators irradiates laser beams to the surface of the object to be heated from a position which is different from a position where the other of the laser beam irradiators forming the rest pair of laser beam irradiators irradiates laser beams (fig. 2 teaches a pair of laser sighting systems 57 as being at different angles and intersecting at the surface of the target object; par. 33 teaches For example, the laser sighting system 57 may output crossing laser beams in the direction of the target object 14. These laser beams are configured to intersect at the desired distance away from the curing/heating device 52 and the temperature sensor 53 which is interpreted as being from different positions); the first pair of laser beam irradiators are disposed to cause the respective laser beams to be coincident in position with each other at one point on the surface of the object to be heated when a distance between the surface of the object to be heated and the infrared irradiator is a predetermined distance (par. 33 teaches or example, the laser sighting system 57 may output crossing laser beams in the direction of the target object 14. These laser beams are configured to intersect at the desired distance away from the curing/heating device 52 and the temperature sensor 53. Thus, if the curing/heating device 52 is too close or too far away from the target object 14, then the laser beams create a pair of separated laser dots on the surface of the target object 14. These separated laser dots generally merge as the curing/heating device 52 is moved closer to the desired distance between the curing/heating device 52 and the target object 14. Upon reaching the desired position/distance, the two laser beams create a generally unified or single laser dot on the surface of the target object 14).   Nelson does not teach and first support plates that support the first pair of laser beam irradiators, respectively, wherein the first pair of laser beam irradiators are attached, through the first support plates, to opposite ends of the holding member, respectively, with the noncontact thermometer as a center, so as to be arranged in a line symmetry with each other about a measurement direction, or, so as to be arranged in symmetry with each other about a plane passing through the measurement direction .  Sorensen teaches, and first support plates (heater 20) that support the first pair of laser beam irradiators (first and second lasers 90 and 92), respectively, wherein the first pair of laser beam irradiators are attached (column 4 lines 8 to 12), through the first support plates (fig. 7), to opposite ends of the holding member (heater 20 of Sorensen is analogous to heating/drying devices 144 and 146 of Nelson and it would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to replace the heating/drying devices of Nelson with the heater 20 of Sorensen on the head structure 148 of Nelson), respectively, with the noncontact thermometer as a center (optical pyrometer 62 and fig. 7), so as to be arranged in a line symmetry with each other about a measurement direction (fig. 7 and column 4 lines 8 to 21), or, so as to be arranged in symmetry with each other about a plane passing through the measurement direction (fig. 7 and column 4 lines 8 to 21).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Nelson reference, to include and first support plates that support the first pair of laser beam irradiators, respectively, wherein the first pair of laser beam irradiators are attached, through the first support plates, to opposite ends of the holding member, respectively, with the noncontact thermometer as a center, so as to be arranged in a line symmetry with each other about a measurement direction, or, so as to be arranged in symmetry with each other about a plane passing through the measurement direction, as suggested and taught by Sorensen, for the purpose of providing a means to advantageously ensure that the intersection point 95 is accurately controlled (column 4 lines 17 and 18).
Regarding claim 2, Nelson teaches The infrared heating device according to claim 1 (as discussed above), wherein the first support plates adjustably support the first pair of laser beam irradiators, respectively, such that the respective support angles of the laser beam irradiators are adjustable (par. 33 teaches positioning the curing/heating device 52 relative to target object 14 and par. 35 teaches the ability for the control system 58 may control aspects of the adjustable arm assembly 54 and the curing/heating device 52. For example, embodiments of  and the predetermined distance is changed between the surface of the object to be heated and the infrared irradiator can be changed by changing the support angles of the laser beam irradiators (par. 33 teaches positioning the curing/heating device 52 relative to target object 14 and par. 35 teaches the ability for the control system 58 may control aspects of the adjustable arm assembly 54 and the curing/heating device 52. For example, embodiments of the control system 58 include a variety of hardware and software to execute various curing cycles, movements of the target object 14, and movements of the adjustable arm assembly 54 in desired patterns, times, and orientations between the curing/heating device 52 and the surface of the target object 14, this means that the curing/heating device 52 is meant to be controlled and adjustable in relation to target object 14 when the curing/heating device 52 is moved around the target object 14 in three dimensions; fig. 6 shows The laser sighting system 55 attached to E-shaped support 152 which is part of head structure 148 and par. 40 and 41 teach that adjustable arm assembly 54 is adjustable in angle and rotatable such that the adjustable arm assembly 54 can position the curing device 52 in a desired curing position relative to the target object 14).
The infrared heating device according to claim 1 (as discussed above), wherein the infrared irradiator is one of a pair of infrared irradiators (par. 33 teaches or example, the laser sighting system 57 may output crossing laser beams in the direction of the target object 14. These laser beams are configured to intersect at the desired distance away from the curing/heating device 52 and the temperature sensor 53. Thus, if the curing/heating device 52 is too close or too far away from the target object 14, then the laser beams create a pair of separated laser dots on the surface of the target object 14. These separated laser dots generally merge as the curing/heating device 52 is moved closer to the desired distance between the curing/heating device 52 and the target object 14. Upon reaching the desired position/distance, the two laser beams create a generally unified or single laser dot on the surface of the target object 14), the infrared heating device further comprising a second pair of laser beam irradiators attached to the infrared irradiators through second support plates (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Nelson discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the laser beam irradiators and support plates, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the laser beam irradiators and support plates for the purpose of advantageously achieving correct aiming of the optical pyrometer 62 is important since the closed-loop control can only control to the level of accuracy of the feed back information given to it by the optical pyrometer (column 4 lines 60 to 64)), respectively , and wherein the first and second pairs of the laser beam irradiators are disposed to cause all of the laser beams to be coincident in position with one another at one point where the surface of the object to be heated and the measurement direction intersect with each other when the distance is the predetermined distance (par. 33 teaches or example, the laser sighting system 57 may output crossing laser beams in the direction of the target object 14. These laser beams are configured to intersect at the desired distance away from the curing/heating device 52 and the temperature sensor 53. Thus, if the curing/heating device 52 is too close or too far away from the target object 14, then the laser beams create a pair of separated laser dots on the surface of the target object 14. These separated laser dots generally merge as the curing/heating device 52 is moved closer to the desired distance between the curing/heating device 52 and the target object 14. Upon reaching the desired position/distance, the two laser beams create a generally unified or single laser dot on the surface of the target object 14).
Regarding claim 4, Nelson teaches The infrared heating device according to claim 1 as discussed above and further discloses (except where struck through) wherein the first pair of laser beam irradiators is one of irradiators are disposed such that, for each pair of laser beam irradiators, the laser beams of the laser beam irradiators are coincident in position with each other at one point on the surface of the object to be heated when the distance is the predetermined distance,  (par. 33 teaches or example, the laser sighting system 57 may output crossing laser beams in the direction of the target object 14. These laser beams are configured to intersect at the desired distance away from the curing/heating device 52 and the temperature sensor 53. Thus, if the curing/heating device 52 is too close or too far away from the target object 14, then the laser beams create a pair of separated laser dots on the surface of the target object 14. These separated including a plurality of pairs of the laser beam irradiation means, wherein the plurality of pairs of. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate pairs of the laser beam irradiation means, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate a plurality of pairs of the laser beam irradiation mean and to further duplicate the method of wherein the one point at which the laser beams are coincident in position with each other is a different point for each pair of the laser beam irradiators for the purpose of allowing for one or more lasers 57 configured to enable proper positioning of the curing/heating device 52 and the temperature sensor 53 relative to the target object 14 (par. 33). Nelson discloses The laser sighting system 55 may include one or more lasers 57 configured to enable proper positioning of the curing/heating device 52 and the temperature sensor 53 relative to the target object 14 which could encompass a plurality of pairs because Nelson is broad on the arrangement and number of lasers through the recitation of one or more lasers 57.  
Regarding claim 5, Nelson teaches The infrared heating device according to claim 1 as discussed above and further discloses wherein the infrared irradiator includes an infrared lamp that emits infrared rays (par. 28 teaches the curing/heating device 52 includes one or more radiative curing devices, such as infrared lamps, which radiate energy (e.g., electromagnetic energy) to cure coatings or applications of paint, filler materials, decals, stain, or and a reflector that reflects the infrared rays from the infrared lamp, and at least one pair of laser beam irradiators is attached to the reflector. Along the same field of endeavor, Sorensen is considered analogous art because Sorensen discloses An apparatus for heat treating the surface of a body includes an infrared heat source carried on a stand (abstract).  Sorensen teaches and a reflector (reflecting panel 58) that reflects the infrared rays from the infrared lamp (column 3 lines 18 to 28 teach The heater 20 contains a reflecting panel 58 in the form of parabolic reflecting troughs for reflecting radiation from lamps 54 toward the surface of an automobile body to be treated), and at least one pair of laser beam irradiators (First and second lasers 90,92) is attached to the reflector (column 4 lines 8 to 10 teach First and second lasers 90,92 are carried on heater 20 and mounted thereto by adjustable mounting brackets 91,93; fig. 7 shows 90 and 92 mounted to heater 20 and column 3 lines 18 to 28 teach The heater 20 contains a reflecting panel 58 in the form of parabolic reflecting troughs for reflecting radiation from lamps 54 toward the surface of an automobile body to be treated, therefore the lasers are connected to the reflectors).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Nelson reference, to include and a reflector that reflects the infrared rays from the infrared lamp, and at least one pair of laser beam irradiators is attached to the reflector, as suggested and taught by Sorensen, for the purpose of providing an advantageous means for The lasers 90,92 
Regarding claim 6, Nelson teaches, wherein the holding member is movably supported by an arm or a link mechanism (adjustable arm assembly 54), a distance between the surface of the object to be heated and the infrared irradiator can be adjusted (par. 41 teaches the adjustable arm assembly 54 can position the curing device 52 in a desired curing position relative to the target object 14) and the laser beams are made coincident in position with each other at one point on a surface of the subject to be heated (par. 33 teaches These laser beams are configured to intersect at the desired distance away from the curing/heating device 52 and the temperature sensor 53),  by adjusting a height position of the infrared irradiator via the arm or the link mechanism (par. 33 teaches These laser beams are configured to intersect at the desired distance away from the curing/heating device 52 and the temperature sensor 53, and the use of “away” establishes the offset distance, also known as height, from the target object 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner




/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763